UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                  No. 02-4072
ROBERT KENNEDY, JR., a/k/a
Mosquito,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Western District of Virginia, at Danville.
                 Norman K. Moon, District Judge.
                           (CR-01-25)

                        Submitted: July 25, 2002

                      Decided: September 23, 2002

   Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Randy V. Cargill, MAGEE, FOSTER, GOLDSTEIN & SAYERS,
P.C., Roanoke, Virginia, for Appellant. John L. Brownlee, United
States Attorney, Joseph W. H. Mott, Assistant United States Attorney,
Roanoke, Virginia, for Appellee.
2                      UNITED STATES v. KENNEDY
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:
   Robert Kennedy, Jr., was convicted by a jury of conspiracy to dis-
tribute five kilograms or more of cocaine and fifty grams or more of
cocaine base, 21 U.S.C. § 846 (2000), and two counts of distribution
of cocaine base, 21 U.S.C. § 841(a) (2000). Kennedy asserts on
appeal that the court’s reading of selected testimony to the jury during
deliberations was an abuse of discretion and resulted in reversible
error. We disagree, and accordingly affirm.
   Kennedy asserts the reading of selected portions of the testimony
and the failure to read the cross-examination of the witnesses resulted
in undue emphasis on specific testimony. Kennedy asserts the district
court’s instructions did not foreclose the jury from emphasizing the
testimony read to it over the testimony presented at trial. We review
a district court’s decision to read transcripts to the jury for abuse of
discretion. United States v. Rodgers, 109 F.3d 1138, 1140 (6th Cir.
1997). A decision to read transcripts to the jury must be accompanied
by safeguards. Id. at 1144-45. There is no inflexible rule requiring the
court to read cross-examination testimony of the witness whose testi-
mony is read to the jury. United States v. Wright-Baker, 784 F.2d 161,
174 (3d Cir. 1986). "Each case is decided on its facts, and it is the
appellant’s burden to show that the trial judge acted unreasonably."
United States v. Bennet, 75 F.3d 40, 46 (1st Cir. 1996).
   We find that the district court did not abuse its discretion in permit-
ting the reading of the portions of the testimony requested by the jury.
We further find the district court’s instructions were adequate to pre-
vent the jury from placing undue emphasis on the read testimony.
   We affirm the judgment of the district court. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the material before the court and argument would not aid in
the decisional process.
                                                             AFFIRMED